FILED
                            NOT FOR PUBLICATION                             MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10369

               Plaintiff - Appellee,             D.C. No. 5:05-cr-00516-JF

  v.
                                                 MEMORANDUM *
ALFONSO CERVANTES REYES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Alfonso Cervantes Reyes appeals pro se his guilty-plea conviction for

conspiracy to distribute 50 grams or more of methamphetamine, in violation of 21

U.S.C. §§ 846 and 841(b)(1)(A)(viii). We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we dismiss.

      Reyes contends that the district court erred by declining to rule on the merits

of his motion to withdraw his guilty plea. Reyes’ knowing and voluntary waiver of

his right to appeal precludes our consideration of this issue. See United States v.

Harris, 628 F.3d 1203, 1205 (9th Cir. 2011).

      DISMISSED.




                                          2                                    10-10369